Citation Nr: 0032555	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  97-28 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic 
conjunctivitis.

2.  Entitlement to an increased (compensable) evaluation for 
corneal scar, left eye.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1963 to October 
1966.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which an increased (compensable) evaluation 
was denied for corneal scar, left eye.  This claim also comes 
before the Board from an August 1997 rating decision of the 
St. Louis RO, in which service connection was denied for 
chronic conjunctivitis.  

In December 1998, the claims on appeal were remanded by the 
Board for the purpose of further evidentiary development, 
including a VA examination and an attempt to obtain 
additional treatment records.  Having reviewed the record, 
the Board is satisfied that the specified development has 
been completed to the fullest possible extent and that the 
claims on appeal are ready for appellate review.  

The Board notes that in August 1998 the veteran was afforded 
a hearing before the undersigned at VA's Central Office in 
conjunction with the claims on appeal, and the transcript of 
that hearing has been associated with the record.  In 
September 2000, the veteran stated that he was requesting a 
videoconference hearing at the Board, apparently with regard 
to the same issues.  

Having reviewed the record, the Board has concluded that a 
remand for another hearing would only result in unnecessary 
delay in the adjudication of the veteran's appeals.  It is 
noted that according to 38 C.F.R. § 20.700 (1999), "a 
hearing on appeal will be granted if the appellant expresses 
a desire to appear in person." (emphasis added).  As the 
veteran has already appeared in person before a member of the 
Board, he has had the opportunity for a hearing on appeal as 
provided by regulation.  In addition, the record does not 
indicate that his contentions changed significantly since his 
August 1998 hearing.  Furthermore, the Board's decision 
herein regarding the claim for service connection for chronic 
conjunctivitis is fully favorable to the veteran.  As such, 
the Board finds that the required due process considerations 
have been satisfied and the lack of a second hearing with 
regard to the claims on appeal will not result in prejudice 
to the veteran and his claims.  

The Board also notes that in statements on appeal, the 
veteran has indicated his belief that service connection is 
warranted for herpetic keratitis, affecting the right eye, 
and residuals thereof.  As of yet, however, a claim for 
service connection for herpes keratitis and residuals thereof 
has not been the subject of a decision, a notice of 
disagreement, a statement of the case, or a substantive 
appeal, and therefore, the Board does not have jurisdiction 
of such a claim.  Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993).  The claim for service 
connection for herpetic keratitis and residuals thereof is 
therefore referred to the RO for appropriate adjudicatory 
action.  


FINDINGS OF FACT

1.  The current manifestation of recurrent conjunctivitis 
cannot be disassociated from the veteran's period of active 
service and his treatment for conjunctivitis, with 
involvement in both the left eye and the right eye, therein.  

2.  The service-connected corneal scar in the left eye is not 
productive of visual field loss or a large and centrally 
located scotoma.  On VA examination in 1999, corrected visual 
acuity in the left eye was 20/25 at near and 20/40 at far, 
and corrected visual acuity in the right eye was 20/20 at 
near and 20/25 at far.  









CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, chronic conjunctivitis was incurred during the period 
of active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  

2.  The schedular criteria for an increased (compensable) 
evaluation for corneal scar, left eye, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.84(a), Diagnostic Code 6081 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for conjunctivitis

The Board observes that, during the pendency of this appeal, 
the provisions of 38 U.S.C.A. § 5107, which concern the VA's 
duty to assist a claimant with the development of facts 
pertinent to his or her claim, have been substantially 
revised.  Generally, when the laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that the VA assist a claimant with the 
development of facts pertinent to a well-grounded claim; 
whereas the revised version of this statute contains no 
"well-grounded claim" requirement and instead requires more 
generally that the VA assist a claimant with the development 
of facts pertinent to his or her claim.  Such assistance 
specifically includes providing a medical examination "when 
such examination may substantiate entitlement to the benefits 
sought."  While this revision specifies that the person 
submitting a claim for benefits shall have the burden of 
proof, the VA may decide a claim for benefits without 
providing assistance only in cases where "no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement."  See H.R. 4205, The Floyd D. 
Spence National Defense Authorization Act for FY 2001, Title 
XVI, Subtitle B, § 1611 (October 30, 2000).  The Board finds 
that, as the revised version of 38 U.S.C.A. § 5107 eliminates 
the "well-grounded claim" requirement, this revision is 
more favorable to the claimant than the prior provisions of 
38 U.S.C.A. § 5107 (West 1991) and is therefore applicable.  

Having reviewed the record, the Board finds that the duty to 
assist has been satisfied as the veteran has been afforded 
examinations in conjunction with his claims and the available 
treatment records have been obtained.  The Board notes, 
however, that in recent statements the veteran has referred 
to treatment by VA for a recurrence of conjunctivitis in 
1999, and the records corresponding to that treatment were 
not sought or obtained by the RO prior to certification of 
the claims on appeal.  See Bell v. Derwinski, 2 Vet.App. 611 
(1992).  However, as the decision herein is fully favorable, 
the Board finds that the veteran will not be prejudiced by 
the failure to obtain these treatment records.  

According to 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999), 
service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. 3.303(b) (1999).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant. By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim. It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility. 38 U.S.C.A. § 5107(b) (West 1991).

The Board notes that the veteran served in Vietnam during the 
Vietnam era.  However, it has not been claimed that 
conjunctivitis is due to combat service, and thus, the 
provisions of 38 U.S.C.A. § 1154(b) are not applicable in 
this instance.  

Having reviewed the record, the Board has determined that a 
grant of service connection is warranted for chronic 
conjunctivitis.  Specifically, the Board finds that the 
available evidence is in equipoise, and as such, reasonable 
doubt has been resolved in favor of the veteran.  

Service medical records show treatment for an episode of 
conjunctivitis beginning in March 1966.  On March 29, 1966, 
it was noted that he had moderate conjunctivitis in the left 
eye.  An April 1, 1966 health record indicates findings of 
conjunctivitis in the left eye, not responsive to 
antibiotics.  There was no foreign body sensation and an eye 
patch was prescribed.  An April 3, 1966 health record shows 
an assessment of resolving conjunctivitis.  The eye was 
swollen and there was less injection.  On April 5, 1966, the 
left eye was better and it was noted that the right eye was 
"beginning to get involved."  On April 7, 1966, findings 
included less edema and irritation and the veteran now had 
photophobia.  Physical examination revealed mild to moderate 
edema and injection and the fundi were normal.  A diagnosis 
of conjunctivitis is shown.  On April 8, 1966, the veteran 
reported blurred vision in the left eye and conjunctivitis in 
the left eye was getting better.  On April 11, it was noted 
that conjunctivitis was improving slowly and there was less 
photophobia.  A notation of "will get refraction when eyes 
clear," was also made.  The July 1966 separation examination 
shows that the eyes were clinically evaluated as normal, and 
a history of one episode of conjunctivitis in April 1966, 
with no complications or sequelae, was noted.   

Initial post-service treatment is indicated in December 1967, 
when the veteran was seen by Jerry Muse, M.D., for diagnoses 
of conjunctivitis and an upper respiratory infection.  In 
January 1968, B.E. McKee, M.D., evaluated the veteran for a 
chief complaint of blurred vision in the right eye.  Right 
eye findings included corneal abrasions but no foreign body, 
and an old scar which looked like a healed herpetic ulcer 
scar.  When seen for follow-up later that same month, visual 
acuity was 20/20 in both eyes and the scars were completely 
healed and hard.  

In a formal claim submitted in June 1968, the veteran 
indicated that he was claiming benefits for difficulty with 
his eyes, including conjunctivitis for which he was initially 
treated on sick call during his active duty in April 1966.  

In a May 1968 lay statement, [redacted]indicated that he was 
stationed with the veteran in Vietnam from October 1965 to 
September 1966, and for the biggest part of the tour, they 
lived in the same tent.  Mr. [redacted] remembered that for a 
period of a couple of weeks, the veteran had something wrong 
with his eyes and he wanted to see a specialist as he felt 
that he had something besides pink eye.  

On VA examination in July 1968, the veteran complained that 
his eyes felt as if they were popping out and he dated the 
onset of eye trouble to the time of his military service.  
Findings included a small round scar off center from the 
pupil in the left eye.  The special eye examination report 
shows diagnoses of corneal scar, left eye, and refractive 
error.  In 1968, service connection was granted for a corneal 
scar in the left eye.  

The record includes a photocopy of prescription bottle which 
appears to show that the veteran was prescribed "Vira A" 
for his right eye in February 1979.  

In statements on appeal, including in his personal hearing 
testimony, the veteran has indicated that he received 
additional post-service treatment for conjunctivitis in 1971 
from a doctor in Jackson, Mississippi; Dr. William Fritchie 
of Elko, Nevada (1977-1979); the VA Medical Center in Las 
Vegas (1980-1983); a doctor in Prince George, Canada (1981); 
Dr. John Farris (September-October 1988); and a Dr. Gallamore 
(1996).  He has indicated that he keeps medicine in the 
refrigerator to treat the pink eye and that the reoccurrence 
of pink eye in 1996 had caused his unemployment.  

Recent outpatient treatment records show both private and VA 
treatment for conjunctivitis.  A 1993 RK (radial keratotomy) 
evaluation form (indicating treatment at McDonald Eye 
Associates) noted that a history of herpes simplex in the 
right eye, and in November 1996, it was noted that he had a 
history of chronic conjunctivitis and a history of herpes 
affecting the right eye.  An undated medical record from R.A. 
Gallemore, M.D., shows assessments of history of right ocular 
herpes lesion/infection and history of recurrent 
conjunctivitis, right eye.  In lay statements submitted in 
June 1996, [redacted] and [redacted], indicated that 
the veteran had pink eye in January 1997 and that the veteran 
had dated this problem to the time of his Vietnam service, or 
30 years before.  On VA examination in June 1997, diagnoses 
included history of recurrent blepharitis/conjunctivitis in 
the right eye, associated with herpes simplex virus, 
asymptomatic at the present time.  In September 1997, the 
veteran was seen at a VA outpatient clinic for complaints of 
a foreign body sensation in his right eye.  A history of 
recurrent herpetic keratitis was indicated, and an assessment 
of bacterial conjunctivitis was provided.  An October 1997 
follow-up treatment note shows an assessment of resolving 
conjunctivitis.  In conjunction with his claim, the veteran 
submitted color photographs, dated September 1997 and October 
1997, showing redness in his right eye.  

In August 1998, the veteran was afforded a personal hearing 
before a member of the Board at VA's Central Office in 
Washington, DC.  The veteran made the contention that service 
connection is warranted for conjunctivitis and for herpetic 
keratitis, as these disabilities are intertwined and he was 
treated for such while serving on active duty in 1966.  He 
indicated that the only reason why he was not diagnosed with 
herpetic keratitis while on active duty was because the army 
doctor was not an eye doctor.  

On VA examination in April 1999, the examiner conducted a 
review of the veteran's medical history and the claims folder 
as specified in the Board's remand, and a detailed summary of 
the available evidence was provided.  On examination, the 
veteran's eyes felt normal and there were no current 
symptoms.  Diagnoses included the following:  history of 
conjunctivitis in the right eye while on active duty, with 
resolution of this occurring and no complications or sequale 
noted on the separation examination in July 1966, affecting 
the left eye.  The examiner commented that it had been well 
documented that the veteran experienced episodes of herpetic 
viral keratitis and associated conjunctivitis in the right 
eye on multiple occasions, noted as early as January 1968, 
when a comment was made that there was an abrasion due to an 
old herpetic virus.  It was noted that the veteran had 
assembled evidence that he had been seen and treated on 
multiple occasions for this eye problem, and the residual 
off-axis scarring had been well-documented in January 1993, 
June 1997, and April 1999, and this was found in the right 
eye.  

It was the examiner's opinion that the right eye problems, 
including herpetic keratitis and residual off-axis scarring, 
are not related to the conjunctivitis event which occurred 
while the veteran was on active duty.  The examiner noted 
that the eye involved during active duty was the left eye, 
and the eye that had been involved with herpetic keratitis 
and that had been a recurrent problem to the veteran was his 
right eye.  The examiner stated it was true that the herpetic 
keratitis had been present for a long time, from at least 
January 1968, but not from the time of active duty.  

Diagnoses also included blepharoconjunctivitis, recurrent, 
mild, as findings on examination were consistent with such a 
diagnosis.  The examiner commented that this was a somewhat 
chronic low-grade type of problem which was of no visual 
significance and the examiner did not feel that this problem 
was related in any way to the episode of acute conjunctivitis 
which the veteran had during active service.  

The examiner provided additional diagnoses, including corneal 
scars resulting from radial keratotomy and related surgery in 
both eyes; and dermatochalasis, mild, both upper lids, which 
was attributed to aging.  

In statements on appeal, the veteran has indicated that in 
June 1999, he was diagnosed and treated for a recurrence of 
conjunctivitis at a VA medical facility.  

Thus, the available evidence is indicative of the in-service 
manifestation of conjunctivitis, for which the veteran was 
treated over a period of two weeks with various medications 
and an eye patch.  During the course of this treatment, the 
conjunctivitis began to affect the right eye and a subsequent 
treatment record indicates that refraction would be taken as 
"soon as the eyes clear up."  This evidence suggests that 
there was involvement in both the left eye and the right eye 
at the time of the in-service episode of conjunctivitis.  

Following the veteran's discharge from active service, there 
is objective evidence of treatment for right eye 
conjunctivitis in 1967, 1968, and 1979 (as evidenced by the 
prescription for Vira-A).  The veteran has reported 
subsequent post-service treatment for episodes of 
conjunctivitis from 1980-1983 and in 1988.  The record 
indicates that attempts by both the veteran and the RO to 
obtain medical records corresponding to these dates have been 
unsuccessful; however, the Board finds the veteran's 
statements and testimony regarding the history of his 
conjunctivitis to be both consistent and credible.  
Furthermore, the veteran is considered competent to report on 
that which comes to him through his senses.  Layno v. Brown, 
6 Vet. App. 465 (1994).  

Finally, the record includes VA outpatient treatment records 
showing recent treatment for a diagnosis of bacterial 
conjunctivitis in the right eye in 1997, and the veteran has 
indicated that he was received VA treatment for 
conjunctivitis in 1999.  Recent diagnoses include history of 
recurrent conjunctivitis in the right eye; history of 
recurrent blepharitis in the right eye, associated with 
herpes simplex virus; history of herpetic viral keratitis; 
and blepharoconjunctivitis.  Thus, there is evidence of 
continuity of symptomatology for conjunctivitis in the right 
eye from the time of the veteran's discharge from service and 
evidence of current treatment for such a disorder.  In light 
thereof, the Board is of the opinion that the current 
manifestation of recurrent conjunctivitis cannot be 
disassociated from the period of active service and treatment 
for conjunctivitis in both eyes therein.  

The Board is aware of the negative evidence in the form of 
the opinion of the 1999 VA examiner, to the effect that the 
post-service manifestation of right eye problems, including 
conjunctivitis and herpetic keratitis, is unrelated to the 
period of active service or to in-service treatment for what 
was characterized as an "acute" episode of conjunctivitis.  
The examiner based this opinion on the fact that only the 
left eye was affected during the period of active service, 
whereas all of the noted post-service treatment indicated 
problems with conjunctivitis and herpetic keratitis in the 
right eye.  In providing a summary of the treatment history, 
the examiner noted the April 1966 treatment record indicating 
that conjunctivitis had begun to affect the right eye.  
However, this right eye involvement was not mentioned in the 
examiner's discussion of the reasons and bases for the 
opinions that were provided.  As it appears that a 
significant fact was overlooked in the analysis for that 
opinion, the Board finds the probative value of the VA 
examiner's opinion to be lessened.  

For the reasons stated above, therefore, the Board finds that 
the available evidence is in equipoise as to the issue of 
whether a chronic conjunctivitis disorder was incurred during 
the veteran's period of active service.  Accordingly, the 
Board has resolved reasonable doubt in the veteran's favor 
and it is found that a grant of service connection is 
warranted for chronic conjunctivitis.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999).  


Increased evaluation for corneal scar, left eye

Initially, the Board finds that the duty to assist the 
veteran, as specified in the revised version of 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999) has been satisfied.  See 
Karnas, supra.  The veteran has been afforded a VA 
examination in conjunction with his claim for an increased 
evaluation and the record does not indicate the need to 
obtain any additional pertinent records.  It is accordingly 
found that all relevant facts have been properly developed.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (2000) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (2000).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (2000).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

In September 1968, service connection was granted for corneal 
scar, left eye, and a zero percent (noncompensable) 
evaluation is currently in effect for this disability under 
Diagnostic Code 6081.  Diagnostic Code 6081 pertains to 
evaluation of scotoma, pathological, unilateral, and provides 
a minimum rating of 10 percent disabling for a large or 
centrally located scotoma, with a notation that ratings 
should be made on the basis of loss of central visual acuity 
or impairment of field vision.  Ratings may not be combined 
with any other rating for visual impairment.  38 C.F.R. § 
4.84a, Diagnostic Code 6081 (1999).

Under Diagnostic Code 6080 for impairment of field vision, a 
compensable disability rating (10 percent) requires (a) 
concentric contraction of visual field to 60 degrees, but not 
to 45 degrees, unilaterally; (b) concentric contraction of 
visual field to 45 degrees, but not to 30 degrees, 
unilaterally; (c) concentric contraction of visual field to 
30 degrees, but not to 15 degrees, unilaterally; (d) loss of 
nasal half of visual field, unilaterally; or (e) loss of 
temporal half of visual field, unilaterally.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (1999). Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity. 38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (1999). A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses. 38 C.F.R. § 4.75 (1999).  A compensable disability 
rating of 10 percent is warranted for impairment of central 
visual acuity in the following situations: (1) when vision in 
one eye is correctable to 20/50 and vision in the other eye 
is correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 
6078 and 6079 (1999).

Where the rating schedule does not provide a 0 percent 
evaluation for a specific diagnostic code, a noncompensable 
evaluation is assigned when the criteria for a compensable 
evaluation are not met. 38 C.F.R. § 4.31 (1999).

Having reviewed the record, the Board has concluded that an 
increased (compensable) evaluation is not warranted for the 
service-connected corneal scar of the left eye.  
Specifically, the evidence does not indicate that a left eye 
corneal scar is currently productive of loss of central 
visual acuity or impairment of field vision; nor is there 
evidence of a large and centrally located scotoma in the left 
eye which would warrant the assignment of a compensable 
rating under any of the appropriate diagnostic criteria.  

The record includes outpatient records, dated in 1993 and 
1996, which show that the veteran received treatment from 
McDonald Eye Associates.  A 1993 reevaluation report shows 
findings of scarring in the left eye, and left eye visual 
acuity was 20/20 (-2) with correction, and 20/400 without 
correction.  Right eye visual acuity was 20/25 with 
correction and 20/400 without correction.  Scarring on the 
cornea was noted in both eyes, and an impression of myopia is 
shown.  

On VA examination in June 1997, uncorrected visual acuity in 
the left eye was 14/56- at near and 20/40 at far.  Corrected 
visual acuity in the left eye was 14/14 at near and 20/20- at 
far.  No diplopia was present and there was no visual field 
deficit.  External examination revealed radial keratotomy in 
both eyes.  In the left eye, cuts were clean and sharp.  The 
following diagnoses were provided:  history of recurrent 
blepharitis/conjunctivitis in the right eye, associated with 
herpes simplex virus, asymptomatic at this time; history and 
evidence of herpetic viral keratitis in the right eye with 
scarring asymptomatic at this time.  It was also noted that 
there was mild to moderate scarring in the right eye, as 
described, and visual acuity with correction was 20/20 in the 
right eye and the left eye.  

At a personal hearing before the undersigned in August 1998, 
the veteran testified that he attributed the corneal scar in 
his left eye to conjunctivitis.  

On VA examination in April 1999, the veteran stated that his 
eyes had been doing pretty well lately.  There was no visual 
field deficit.  In the left eye, uncorrected visual acuity 
was 20/125 at near and 20/60 -2 at far.  Corrected visual 
acuity in the left eye was 20/25 at near and 20/40+, PH, at 
far.  In the right eye, uncorrected visual acuity was 20/25 
at near and 20/30 +2 at far.  Corrected visual acuity in the 
right eye was 20/20 at near and 20/25+, PH, at far.  It was 
noted that the veteran mentioned a slight diplopia 
monocularly in the left eye when he was not using his 
glasses, and this resolved when he put the glasses on.  The 
examiner interpreted this to be a refractive blur rather than 
diplopia.  The veteran's eyes felt normal and there were no 
current symptoms.  Confrontation visual fields were full to 
hand movements and counting fingers bilaterally.  Pupils were 
4 mm round and reactive to light, and external ocular 
movements were normal with no tropia or phoria noted.  

In the left eye, there was very slight injection in the 
conjunctiva and a few bubbles were seen at the lateral 
canthus.  There was slight insipissation of the Meibomian 
glands and 1+ dermatochalasis of the left upper lid.  8 well 
healed radial keratotomy (RK) scars were present in the left 
eye, none of which infringed on the visual axis.  There were 
also two smaller linear cuts oriented horizontally in the 
mid-periphery, which were probably placed at the time of the 
radial keratotomy to help address corneal astigmatism.  The 
macula and vessels were normal in both eyes and the retinal 
periphery was normal in both eyes.  Diagnoses included that 
no significant non-surgical scarring of the cornea of the 
left eye was noted at this time.  Present visual acuity in 
the left eye was at the 20/25 level and was not related to 
corneal scarring.  

Based on the objective evidence as shown during the appeal 
period, therefore, the criteria for the assignment of an 
increased (compensable) evaluation for a corneal scar, left 
eye, have not been met.  On VA examination in 1999, no 
significant non-surgical scarring of the cornea of the left 
eye was found.  The reports of VA examinations conducted in 
1997 and 1999 show that there was no visual field deficit or 
impairment; in addition, there was no evidence of a large or 
centrally located scotoma.  Thus, the available evidence does 
not suggest that a compensable evaluation is warranted for 
the service-connected left eye disability under the 
diagnostic criteria applicable to visual field loss or the 
criteria provided for evaluation of scotomas, as found in 
Diagnostic Code 6081.  

As noted, a compensable rating for visual field loss requires 
that the loss of visual field acuity be at least 20/40 in 
each eye with correction.  On VA examination in 1997, visual 
acuity was 20/20 with correction in each eye.  On VA 
examination in 1999, visual acuity in the left (service-
connected eye) with correction was 20/25 at near and 20/40 at 
far; and visual acuity in the right (nonservice-connected) 
eye with correction was 20/20 at near and 20/25 at far.  
Thus, the criteria for a compensable evaluation for 
impairment of central visual acuity have not been met.  

In light of the foregoing, the service-connected left eye 
disability does not meet the criteria for the minimum ratings 
specified therefor, and as such, a zero percent, or 
noncompensable evaluation, is appropriate.  38 C.F.R. § 4.31 
(1999).  

The Board notes that there is objective evidence of right eye 
scarring which has been attributed to residuals of herpetic 
keratitis.  Service connection has not been granted for 
residuals of herpetic keratitis in the right eye, and thus, 
the Board may not consider this symptomatology when 
evaluating the severity of the left eye corneal scar.  
Likewise, service connection has not been established for 
residuals of radial keratotomy surgery, and thus, the Board 
has not considered evidence of the left eye scarring 
associated with that surgery in its determination regarding 
the instant claim.  See 38 C.F.R. § 4.14 (1999) (the use of 
manifestations not resulting from service-connected injury in 
establishing the service-connected evaluation is to be 
avoided).  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the available evidence weighs against a 
finding that an increased (compensable) evaluation is 
warranted for corneal scar, left eye.  Accordingly, the claim 
for a higher evaluation is denied.  As the preponderance of 
the evidence is unfavorable, there is no doubt to be 
resolved.  

The evidence does not reflect that the service-connected 
corneal scar, left, has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
currently assigned evaluation), or necessitated any recent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation. 
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, the Board notes that at his August 1998 personal 
hearing, the veteran's representative requested that in light 
of the provisions of Allen v. Brown, 7 Vet. App. 439, 448 
(1995), service connection should be granted for any other 
disorder or visual impairment that is caused by or aggravated 
by the service-connected corneal scar of the left eye.  On 
review of the record, the Board finds no evidence of any 
other disorder or visual impairment related to the service-
connected corneal scar in the left eye.  


ORDER

Service connection for chronic conjunctivitis is granted.  

An increased (compensable) for corneal scar, left eye, is 
denied.    



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

